                                            Case 4:20-cv-04780-HSG Document 40 Filed 03/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JAMES COLGAN,                                   Case No. 20-cv-04780-HSG
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE
                                   9             v.

                                  10        SENTINEL INSURANCE COMPANY,
                                            LTD.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On January 26, 2021, the Court granted Defendant Sentinel Insurance Co.’s motion for

                                  14   judgment on the pleadings. Dkt. No. 36. The Court granted Plaintiff leave to file an amended

                                  15   complaint within 21 days. Id. at 8. Rather than file an amended complaint, however, Plaintiff

                                  16   filed a notice of intent not to file an amended complaint and requested that the Court dismiss the

                                  17   action without prejudice. Dkt. No. 37. A “plaintiff has the right to stand on the pleading.” See

                                  18   Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004). But when a plaintiff declines

                                  19   to amend its complaint in favor of appealing the dismissal, the proper procedure is for the district

                                  20   court to dismiss the action with prejudice under Federal Rule of Civil Procedure 12(b)(6). See id.

                                  21   at 1063–65.

                                  22   //
                                  23
                                       //
                                  24
                                       //
                                  25
                                       //
                                  26

                                  27   //

                                  28   //
                                          Case 4:20-cv-04780-HSG Document 40 Filed 03/02/21 Page 2 of 2




                                   1          If Plaintiff prefers to decline the opportunity to amend its complaint in order to appeal

                                   2   immediately, it should request a dismissal with prejudice, which the Court will enter. Plaintiff

                                   3   must submit a one-page statement by March 8, 2021, confirming whether it declines to amend the

                                   4   complaint and seeks dismissal with prejudice to enable an immediate appeal. Alternatively, if

                                   5   Plaintiff contends that dismissal without prejudice enables an immediate appeal, its statement must

                                   6   cite Supreme Court or Ninth Circuit caselaw authorizing that course of action notwithstanding the

                                   7   rule set out in Edwards.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 3/2/2021

                                  10                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
